Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

	Independent claim 14 recites a set of dense, spherical and micrometer-sized inorganic particles having a specific surface area of less than 15 m2/g, where organic colorants in the amounts of between 5 and 30 % by mass relative to the mass of said particles are incorporated in said particles, wherein at least 70% of the particles in the set have a sphericity coefficient of 0.85 or more, and at least 80% of the particles in the set have a spherical coefficient of 0.75 or more, and wherein at least 90% of the number of particles in the set are non-aggregative. 
The as-filed Specification defines micrometre-sized as particles having a diameter that lies between 0.1 and 100 micrometres, the term “set of spherical particles” as a plurality of particles in which at least 50% by number of the particles have a sphericity as claimed, and dense particles as meant particles having a small specific surface area, more specifically less than 15 m2/g. 
	The prior art fails to teach or render obvious the combination of set of dense, spherical and micrometer-sized inorganic particles having a specific surface area of less than 15 m2/g, containing where organic colorants in the amounts of between 5 and 30 % by mass relative to the mass of said particles and wherein at least 70% of the particles in the set have a sphericity coefficient of 0.85 or more, and at least 80% of the particles in the set have a spherical coefficient of 0.75 or more, and wherein at least 90% of the number of particles in the set are non-aggregative. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787